NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 18-10064
                                                     18-10065
                Plaintiff-Appellee,
                                                D.C. Nos. 4:17-cr-01203-JGZ
 v.                                                       4:17-cr-50161-JGZ

CRISOFORO FIDEL MEJIA-PEDRAZA,                  MEMORANDUM*
a.k.a. Crisoforo Fidel Pedraza, a.k.a. Javier
Mejia-Pedazo,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Crisoforo Fidel Mejia-Pedraza appeals his

guilty-plea conviction and 37-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326, and the revocation of supervised release and 6-month



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
partially concurrent sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Mejia-Pedraza’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. Mejia-Pedraza has filed a “motion,” which we treat as a pro se

supplemental brief and motion for appointment of new counsel. No answering

brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief in these direct appeals.

      Counsel’s motion to withdraw is GRANTED. Mejia-Pedraza’s pro se

motion for appointment of new counsel is DENIED.

      AFFIRMED.




                                          2                          18-10064 & 18-10065